     Case 3:19-cv-00831-WQH-BLM Document 11 Filed 12/11/19 PageID.888 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    KENNETH J. MOSER,                                  Case No.: 19-cv-831-WQH-BLM
12                                      Plaintiff,
                                                         ORDER
13    v.
14    MEDGUARD ALERT, INC., a
      Connecticut corporation;
15
      LIFEWATCH, INC., a New York
16    corporation d/b/a LIFEWATCH
      USA, MEDICAL ALARM
17
      SYSTEMS, and LIFEWATCH
18    MOTO; EVAN SIRLIN,
      individually and as an officer or
19
      manager of Lifewatch, Inc.; and
20    DAVID ROMAN, individually
      and as an officer or manager of
21
      Lifewatch, Inc., and Medguard
22    Alert, Inc., and Safe Home
      Security, Inc.,
23
                                     Defendants.
24
25    HAYES, Judge:
26          The matters before the Court are the Motions to Dismiss for Failure to State a Claim,
27    Insufficient Service of Process, and Insufficient Process filed by Defendants Medguard
28    Alert, Inc., and Lifewatch, Inc. (ECF No. 4), and David Roman (ECF No. 5).

                                                     1
                                                                                19-cv-831-WQH-BLM
     Case 3:19-cv-00831-WQH-BLM Document 11 Filed 12/11/19 PageID.889 Page 2 of 2


 1          On May 3, 2019, Plaintiff Kenneth J. Moser initiated this action by filing a
 2    Complaint against Defendants Medguard Alert, Inc. (“Medguard”); Lifewatch, Inc.
 3    (“Lifewatch”), d/b/a Lifewatch USA, Medical Alarm Systems, and Lifewatch Moto; Evan
 4    Sirlin; and David Roman. (ECF No. 1). On October 21, 2019, Defendants Medguard,
 5    Lifewatch, and Roman filed Motions to Dismiss pursuant to Rules 12(b)(4), 12(b)(5) and
 6    12(b)(6) of the Federal Rules of Civil Procedure. (ECF Nos. 4-5). On November 14, 2019,
 7    Plaintiff filed a First Amended Complaint. (ECF No. 7). On December 3, 2019, Defendants
 8    filed Motions to Dismiss the First Amended Complaint. (ECF Nos. 9, 10).
 9          Plaintiff has the right to file the First Amended Complaint pursuant to the Federal
10    Rules of Civil Procedure. See Fed. R. Civ. P. 15(1)(b) (“A party may amend its pleading
11    once as a matter of course within . . . 21 days after serving it, or . . . if the pleading is one
12    to which a responsive pleading is required, 21 days after service of a responsive pleading
13    or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.”).
14    Once filed, an amended complaint supersedes the original complaint in its entirety.
15    Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Defendants’
16    Motions to Dismiss, addressing the original Complaint, became moot once Plaintiff filed
17    the First Amended Complaint.
18          IT IS HEREBY ORDERED that Defendants’ Motions to Dismiss addressing the
19    original Complaint (ECF Nos. 4, 5) are denied as moot.
20     Dated: December 11, 2019
21
22
23
24
25
26
27
28

                                                      2
                                                                                     19-cv-831-WQH-BLM
